

EXHIBIT 10.2
amended and restated One-Year Change of Control Agreement
This Amended and Restated Change of Control Agreement (the "Agreement") is made
and entered into as of January 25, 2018 (the "Effective Date") by and among Lake
Shore Savings Bank, a federally-chartered savings bank having an office at 31
East Fourth Street, Dunkirk, New York 14048 (the "Bank"), Lake Shore Bancorp,
Inc., a federally-chartered corporation having an office at 31 East Fourth
Street, Dunkirk, New York 14048 (the "Company") and Rachel A. Foley (the
"Officer").
Introductory Statement
WHEREAS, the Executive is currently employed as an officer of the Bank;
WHEREAS, the Executive and the Bank previously entered into a change in control
agreement, dated as of January 27, 2010 (the "Prior Agreement");
WHEREAS, the Executive and the Bank desire to amend and restate the Prior
Agreement in order to clarify certain provisions of the Prior Agreement and to
assure the continued availability of the Executive's services;
WHEREAS, in order to induce Executive to remain in the employ of the Bank and in
consideration of Executive's agreeing to remain in the employ of the Bank, the
parties desire to specify the severance benefits which shall be due Executive in
the event that the Executive's employment with the Bank is terminated under
specified circumstances including a change in control of the Company or Bank;
and


 WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.


WHEREAS, for these reasons, this Agreement assures that the Executive's
compensation will be continued for a period of one (1) year if the Executive's
employment terminates after a Change of Control (the "Assurance Period").
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
Agreement

Section 1.
Effective Date; Term; Change of Control and Pending Change of Control Defined

(a) The term of this Agreement shall begin as of the Effective Date and shall
continue for twelve (12) full calendar months thereafter, unless extended
further as provided in Section 1(b) (the "Term").
(b) Commencing on January 25, 2019 (the "Anniversary Date") and continuing on
each Anniversary Date thereafter, the Term of this Agreement shall be extended
for an additional year such that the remaining Term shall be twelve (12) months
("Renewal Term"), until such time as the Board or the Officer elects not to
extend the Term of the Agreement by giving written notice to the other party at
least fifteen (15) days prior to the last day of the Renewal Term, in which case
the Term of this Agreement shall be fixed and shall terminate at the end of the
Renewal Term.  Prior to each Anniversary Date, members of the Board who are not
Bank or Company employees ("Outside Directors") will conduct a comprehensive
performance evaluation and review of the Officer for purposes of determining
whether to extend this Agreement, and the results thereof will be included in
the minutes of the Board's meeting.

--------------------------------------------------------------------------------

(c) For purposes of this Agreement, the term "Change in Control" shall mean the
consummation by the Company or the Bank, in a single transaction or series of
related transactions, of any of the following:
(i) Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;
(ii) Acquisition of Significant Share Ownership:  There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company's or the Bank's voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company's or the
Bank's voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;
(iii) Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company's or the Bank's board of directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company's or the Bank's board of directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the board as the result
of a directive, supervisory agreement or order issued by the primary  regulator
of the Company or the Bank or by the Federal Deposit Insurance Corporation
("FDIC") shall be deemed to have also been a director at the beginning of such
period; or
(iv) Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.
2

--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, in no event shall a
reorganization of Lake Shore, MHC, the Company or Bank solely within its
corporate structure, including a second-step conversion from mutual to stock
form of Lake Shore, MHC, constitute a "Change in Control" for purposes of this
Agreement.
(d) For purposes of this Agreement, a "Pending Change of Control" shall mean:
(i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control;
provided, however, that the Change of Control contemplated does, in fact, occur;
or (iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest which, if successful, would result in a Change
of Control; provided, however, that the Change of Control contemplated does, in
fact, occur.

Section 2.
Discharge Prior to a Change of Control

The Bank may discharge the Officer at any time prior to the occurrence of a
Pending Change of Control or a Change of Control for any reason or for no
reason.  In such event:
(a) The Bank shall pay to the Officer (or, in the event of her death, her
estate) her earned but unpaid compensation (including, without limitation,
salary and all other items which constitute wages under applicable law) as of
the date of her termination of employment.  This payment shall be made at the
time and in the manner prescribed by law applicable to the payment of wages but
in no event later than thirty (30) days after the date of the Officer's
termination of employment.
(b) The Bank shall provide the benefits, if any, due to the Officer (or, in the
event of her death, her estate, surviving dependents or her designated
beneficiaries) under the employee benefit plans and programs and compensation
plans and programs maintained for the benefit of the officers and employees of
the Bank.  The time and manner of payment or other delivery of these benefits
and the recipients of such benefits shall be determined according to the terms
and conditions of the applicable plans and programs.
The payments and benefits described in sections 2(a) and (b) shall be referred
to in this Agreement as the "Standard Termination Entitlements."
The Officer, the Company and the Bank agree that the termination benefits
described in this Section 2 are intended to be exempt from Section 409A
("Section 409A") of the Internal Revenue Code of 1986, as amended (the "Code")
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals,
or pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable
benefits.

Section 3.
Termination Due to Death

The Officer's employment with the Bank shall terminate, automatically and
without any further action on the part of any party to this Agreement, on the
date of the Officer's death.  In such event, the Bank shall pay and deliver to
her estate and surviving dependents and beneficiaries, as applicable, the
Standard Termination Entitlements within the timeframes contained in Section 2.
3

--------------------------------------------------------------------------------

The Officer, the Company and the Bank agree that the termination benefits
described in this Section 3 are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals or
pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable benefits.

Section 4.
Termination Due to Disability after Change of Control or Pending Change of
Control

The Bank may terminate the Officer's employment upon a determination, by vote of
a majority of the members of the Board of Directors of the Bank, acting in
reliance on the written advice of a medical professional acceptable to them,
that the Officer is suffering from a physical or mental impairment which, at the
date of the determination, (i) has prevented the Officer from performing her
assigned duties on a substantially full-time basis for a period of at least one
hundred and eighty (180) days during the one (1) year period ending with the
date of the determination, or (ii) is likely to result in death or prevent the
Officer from performing her assigned duties on a substantially full-time basis
for a period of at least one hundred and eighty (180) days during the one (1)
year period beginning with the date of the determination.  In such event:
(a) The Bank shall pay and deliver to the Officer (or in the event of her death
before payment, to her estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements within the timeframes
described in Section 2.
(b) In addition to the Standard Termination Entitlements, if the Officer is
terminated under this Section 4 after the occurrence of a Change of Control or a
Pending Change of Control, the Bank shall continue to pay the Officer her base
salary, at the annual rate in effect as determined immediately prior to the
termination of her employment, for a period ending on the earliest of: (i) the
expiration of one hundred and eighty (180) days after the date of termination of
her employment; (ii) the date on which long-term disability insurance benefits
are first payable to   him under any long-term disability insurance plan
covering employees of the Bank (the "LTD Eligibility Date"); (iii) the date of
her death; and (iv) the expiration of the Assurance Period (the "Initial
Continuation Period").  If the end of the Initial Continuation Period is neither
the LTD Eligibility Date nor the date of her death, the Bank shall continue to
pay the Officer her base salary, at an annual rate equal to sixty percent (60%)
of the annual rate in effect for her immediately prior to the termination of her
employment, during an additional period ending on the earliest of the LTD
Eligibility Date, the date of her death or the expiration of the Assurance
Period.
(c) Notwithstanding anything in this Agreement to the contrary, in the event the
Officer does not cooperate with a medical professional, as described in Section
4 of this Agreement, or if the Officer does not consent to sharing the medical
professional's findings with the Board of Directors, no disability benefit shall
be paid to the Officer pursuant to this Agreement.
4

--------------------------------------------------------------------------------

A termination of employment due to disability under this Section 4 shall be
effected by a notice of termination given to the Officer by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Officer.
The Officer, the Company and the Bank agree that the termination benefits
described in this Section 4 are intended to be exempt from Section 409A.

Section 5.
Termination for Cause after Change of Control or Pending Change of Control

(a) The Bank may immediately terminate the Officer's employment with "Cause"
during the Term of this Agreement, but a termination shall be deemed to have
occurred with "Cause" only if the Board and the Board of Directors of the
Company, by separate majority votes of their entire membership, determine that
the Officer should be discharged because of personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final cease
and desist order, or any material breach of this Agreement.  A termination of
employment due to Cause under this Section 5 shall be effected by notice of
termination given to the Officer by the Bank or the Company and shall take
effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Officer.
(b) If the Officer is discharged with Cause during the Term, the Bank shall pay
and provide to her (or, in the event of her death, to her estate, her surviving
beneficiaries and her dependents) the Standard Termination Entitlements only,
within the timeframes described in Section 2.

Section 6.
Termination without Cause after Change of Control or Pending Change of Control

Within twenty-four months following the occurrence of a Change of Control or
Pending Change of Control, upon the Officer's voluntary termination of
employment for Good Reason or the Officer's involuntary termination for a reason
other than Cause:
(a) The Bank shall pay and deliver to the Officer (or in the event of her death
before payment, to her estate and surviving dependents and beneficiaries, as
applicable) the Standard Termination Entitlements within the timeframes
described in Section 2.
(b) In addition to the Standard Termination Entitlements:
(i) During the Assurance Period, the Bank shall provide for the Officer and her
dependents continued medical and dental insurance benefits on substantially the
same terms and conditions (including any required premium-sharing arrangements,
co-payments and deductibles) in effect for them immediately prior to the
Officer's resignation.  The coverage provided under this Section 6(b)(i) may, at
the election of the Bank, be secondary to the coverage provided as part of the
Standard Termination Entitlements and to any employer-paid coverage provided by
a subsequent employer or through Medicare, with the result that benefits under
the other coverages will offset the coverage required by this Section 6(b)(i).
5

--------------------------------------------------------------------------------

(ii) The Bank shall make a lump sum payment to the Officer (or, in the event of
her death before payment, to her estate), in an amount equal to the value of the
salary and bonus that the Officer received in the calendar year preceding the
calendar year in which the termination of employment with the Bank occurs to
compensate the Officer for the payments the Officer would have received during
the Assurance Period.  Such lump sum shall be paid in lieu of all other payments
of salary and bonus provided for under this Agreement in respect of the period
following any such termination.  Such payment shall be made (without discounting
for early payment) within ten (10) days following the Officer's termination of
employment.
The payments and benefits described in Section 6(b) are referred to in this
Agreement as the "Additional Change of Control Entitlements."
The Officer, the Company and the Bank agree that the termination benefits
described in this Section 6 are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals or
pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable benefits.

Section 7.
Resignation

(a) The Officer may resign from her employment with the Bank at any time.  A
resignation under this Section 7 shall be effected by notice of resignation
given by the Officer to the Bank and shall take effect on the effective date of
termination specified in such notice.  The Officer's resignation of any of the
positions within the Bank or the Company to which  she has been assigned shall
be deemed a resignation from all such positions.
(b) The Officer's resignation shall be deemed to be for "Good Reason" if the
effective date of resignation occurs during the Term, on or after the effective
date of a Change of Control and within ninety (90) days after any of the
following; provided that the Officer shall have given notice of the basis for
termination for good reason to the Bank, and the Bank has not fully remedied
such basis for termination within thirty (30) days after such notice is deemed
given:
(i) the failure of the Bank (whether by act or omission of the Board of
Directors, or otherwise) to appoint or re-appoint or elect or re-elect the
Officer to the position with Bank that she held immediately prior to the Change
of Control (the "Assigned Office");
(ii) a material failure by the Bank, whether by amendment of the certificate of
incorporation or organization, by-laws, action of the Board of Directors of the
Bank or otherwise, to vest in the Officer the functions, duties, or
responsibilities customarily associated with the Assigned Office; provided that
the Officer shall have given notice of such failure to the Bank, and the Bank
has not fully cured such failure within thirty (30) days after such notice is
deemed given;
6

--------------------------------------------------------------------------------

(iii) any reduction of the Officer's rate of base salary in effect from time to
time, whether or not material, or any failure (other than due to reasonable
administrative error that is cured promptly upon notice) to pay any portion of
the Officer's compensation as and when due;
(iv) any change in the terms and conditions of any compensation or benefit
program in which the Officer participates which, either individually or together
with other changes, has a material adverse effect on the aggregate value of her
total compensation package; provided that the Officer shall have given notice of
such material adverse effect to the Bank, and the Bank has not fully cured such
material adverse effect within thirty (30) days after such notice is deemed
given; provided, however, that this Section 7(b)(iv) shall not apply if the
change in the terms and conditions of the compensation or benefit program
affects all participants in such program equally;
(v) any material breach by the Bank of any material term, condition or covenant
contained in this Agreement; provided that the Officer shall have given notice
of such material adverse effect to the Bank, and the Bank has not fully cured
such material adverse effect within thirty (30) days after such notice is deemed
given; or
(vi) a change in the Officer's principal place of employment to a place that is
not the principal executive office of the Bank, or a relocation of the Bank's
principal executive office to a location that is both more than thirty-five (35)
miles away from the Officer's principal residence and more than thirty-five (35)
miles away from the location of the Bank's principal executive office on the day
before the occurrence of the Change of Control.
In all other cases, a resignation by the Officer shall be deemed to be without
Good Reason. In the event of resignation, the Officer shall state in her notice
of resignation whether she considers her resignation to be a resignation with
Good Reason, and if she does, she shall state in such notice the grounds which
constitute Good Reason.  The Officer's determination of the existence of Good
Reason shall be conclusive in the absence of fraud, bad faith or manifest error.
(c) In the event of the Officer's resignation for any reason, the Bank shall pay
and deliver the Standard Termination Entitlements within the timeframes
described in Section 2.  In the event of the Officer's resignation with Good
Reason, the Bank shall also pay and deliver the Additional Change of Control
Entitlements within the timeframes described in Section 6.
(d) The Officer, the Company and the Bank agree that the termination benefits
described in this Section 7 are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals or
pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable benefits.
7

--------------------------------------------------------------------------------

Section 8.
Terms and Conditions of the Additional Change of Control Entitlements

[Reserved]

Section 9.
No Effect on Employee Benefit Plans or Programs

The termination of the Officer's employment during the Assurance Period or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank's qualified or
non-qualified plans.

Section 10.
Successors and Assigns

This Agreement will inure to the benefit of and be binding upon the Officer, her
legal representatives and beneficiaries, and the Company and the Bank and their
respective successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company or
the Bank may be sold or otherwise transferred.  Failure of the Bank to obtain
from any successor its express written assumption of the Company's or Bank's
obligations hereunder at least sixty (60) days in advance of the scheduled
effective date of any such succession shall, if such succession constitutes a
Change of Control, constitute Good Reason for the Officer's resignation on or at
any time during the Term following the occurrence of such succession.

Section 11.
Notices

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:
If to the Officer:
To the last address for the Officer contained in the records of the Company or
Bank


If to the Company or the Bank:
Lake Shore Bancorp, Inc.
31 East 4th Street
Dunkirk, New York 14048
Attention:     Chairman, Compensation Committee
of the Board of Directors
8

--------------------------------------------------------------------------------

Section 12.
Disputes; Arbitration

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Officer, sitting in a
location selected by the Bank within fifty (50) miles from the main office of
the Bank, in accordance with the rules of the American Arbitration Association's
National Rules for the Resolution of Employment Disputes ("National Rules") then
in effect.  Judgment may be entered on the arbitrator's award in any court
having jurisdiction.
To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Officer
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been settled by Officer and the Bank or resolved in Officer's
favor, and such reimbursement shall occur no later than sixty (60) days after
the end of the year in which the dispute is settled or resolved in Officer's
favor.

Section 13.
Severability

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

Section 14.
Waiver

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.

Section 15.
Counterparts

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

Section 16.
Governing Law

This Agreement shall be governed by the laws of the State of New York but only
to the extent not superseded by federal law.

Section 17.
Headings and Construction

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any Section.  Any reference to a
Section number shall refer to a Section of this Agreement, unless otherwise
stated.
9

--------------------------------------------------------------------------------

Section 18.
Entire Agreement; Modifications

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including the Prior Agreement.  No modifications of this Agreement shall
be valid unless made in writing and signed by the parties hereto. 
Notwithstanding the preceding sentence, this Agreement shall be construed and
administered in such manner as shall be necessary to effect compliance with
Section 409A and shall be subject to amendment in the future, in such manner as
the Company and the Bank may deem necessary or appropriate to effect such
compliance; provided that any such amendment shall preserve for the Officer the
benefit originally afforded pursuant to this Agreement.

Section 19.
Required Regulatory Provisions

The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
(a) The compensation payable to the Officer hereunder shall be further reduced
(but not below zero) if such reduction would avoid the assessment of excise
taxes on excess parachute payments (within the meaning of Section 280G of the
Code).
(b) Notwithstanding anything herein contained to the contrary, any payments made
to the Officer by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act ("FDI Act"), 12 U.S.C. §1828(k), and any
regulations promulgated thereunder, including FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.
(c) Notwithstanding anything herein contained to the contrary, the Bank's Board
of Directors may terminate the Officer's employment at any time, but any
termination by the Bank's Board of Directors other than termination for Cause,
shall not prejudice the Officer's right to compensation or other benefits under
this Agreement. The Officer shall have no right to receive compensation or other
benefits for any period after termination for Cause.
(d) Notwithstanding anything herein contained to the contrary, if the Officer is
suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under Section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or 1818(g)(1), the
Bank's obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings.  If the
charges in such notice are dismissed, the Bank, in its discretion, may (i) pay
to the Officer all or part of the compensation withheld while the Bank's
obligations hereunder were suspended and (ii) reinstate, in whole or in part,
any of the obligations which were suspended.
(e) Notwithstanding anything herein contained to the contrary, if the Officer is
removed and/or permanently prohibited from participating in the conduct of the
Bank's affairs by an order issued under Section 8(e)(4) or 8(g)(1) of the FDI
Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of the Bank
under this Agreement shall terminate as of the effective date of the order, but
vested rights and obligations of the Bank and the Officer shall not be affected.
10

--------------------------------------------------------------------------------

(f) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (within the meaning of Section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all prospective obligations of the Bank under this Agreement shall
terminate as of the date of default, but vested rights and obligations of the
Bank and the Officer shall not be affected.
(g) Notwithstanding anything herein contained to the contrary, all prospective
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the
Bank:  (i) by the Director of the Office of the Comptroller of the Currency
("OCC") or her designee or the Federal Deposit Insurance Corporation ("FDIC"),
at the time the FDIC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the FDI
Act, 12 U.S.C. §1823(c); or (ii) by the Director of the OCC or her designee at
the time such Director or designee approves a supervisory merger to resolve
problems related to the operation of the Bank or when the Bank is determined by
such Director to be in an unsafe or unsound condition.  The vested rights and
obligations of the parties shall not be affected.
If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

Section 20.
Guaranty

The Company hereby irrevocably and unconditionally guarantees to the Officer the
payment of all amounts, and the performance of all other obligations, due from
the Bank in accordance with the terms of this Agreement as and when due without
any requirement of presentment, demand of payment, protest or notice of dishonor
or nonpayment.

Section 21.
Payments to Specified Employees

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a specified employee
(within the meaning of Section 409A) shall be made sooner than six (6) months
after such termination of employment; provided, however, that to the extent such
six (6)-month delay is imposed by Section 409A as a result of a Change of
Control as defined in Section 1(b), the payment shall be paid into a rabbi trust
for the benefit of the Officer as if the six (6)-month delay was not imposed
with such amounts then being distributed to the Officer as soon as permissible
under Section 409A.  Notwithstanding anything in this Agreement to the contrary,
an Officer's termination of employment shall be defined to mean a "separation
from service" within the meaning of Section 409A and Treas. Reg. 1.409A-1(h).

Section 22.
Involuntary Termination Payments to Employees (Safe Harbor)

In the event a payment is made to an employee upon an involuntary termination of
employment, as deemed pursuant to this Agreement, such payment will not be
subject to Section 409A provided that such payment does not exceed two (2) times
the lesser of (i) the sum of the Officer's annualized compensation based on the
taxable year immediately preceding the year in which termination of employment
occurs or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Officer terminates service (the "Safe Harbor Amount").   However, if such
payment exceeds the Safe Harbor Amount, only the amount in excess of the Safe
Harbor Amount will be subject to Section 409A.  In addition, if such Officer is
considered a key employee, such payment in excess of the Safe Harbor Amount will
have its timing delayed and will be subject to the six (6)-month wait-period
imposed by Section 409A as provided in Section 21 of this Agreement.  The
Officer and the Bank agree that the termination benefits described in this
Section 22 are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor for separation pay due
to involuntary separation from service.
11

--------------------------------------------------------------------------------



In Witness Whereof, the Bank and the Company have caused this Agreement to be
executed and the Officer has hereunto set his hand, all as of the day and year
first above written.

     /s/ Rachel A. Foley    
Rachel A. Foley
Chief Financial Officer and Treasurer
                           
Lake Shore Savings Bank
Attest:
           
By: 
 /s/ Wendy Harrington
By: 
                          /s/ Daniel P. Reininga  
Name: Wendy Harrington
 
Name:               Daniel P. Reininga
 
Title:    Corporate Secretary
 
Title: President and Chief Executive Officer
       
[Seal]
                         
Lake Shore Bancorp, Inc.
Attest:
           
By: 
 /s/ Wendy Harrington
By: 
                          /s/ Daniel P. Reininga  
Name: Wendy Harrington
 
Name:               Daniel P. Reininga
 
Title:    Corporate Secretary
 
Title: President and Chief Executive Officer
       
[Seal]
   












































12